                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

     Samson Tug & Barge, Co., Inc., et al. v. International Longshore & Warehouse Union, et al.
                                 Case No. 3:20-cv-00108-TMB

By:                     THE HONORABLE TIMOTHY M. BURGESS

PROCEEDINGS:            ORDER FROM CHAMBERS

Before the Court are Defendant International Longshore and Warehouse Union’s (“ILWU”) and
Plaintiff Samson Tug and Barge, Co., Inc.’s (“Samson”) requests for judicial notice of various
documents (collectively, “Requests”). 1 For the following reasons, the Requests are GRANTED
in part and DENIED in part.

A.       Requests for Judicial Notice

ILWU filed a request for judicial notice in consolidated Case No. 3:20-cv-00248-TMB, asking the
Court take judicial notice of: (1) current president of the ILWU Dennis Young’s Declaration filed
in Case No. 3:20-cv-108-TMB (the present case), and exhibits attached thereto, and (2) a copy of
International Longshore and Warehouse Union, et al. v. National Labor Relations Board, et al.,
Nos. 19-70297, 19-70604, 19-71471, 978 F.3d 625, 2020 WL 6054622 (9th Cir. Oct. 14, 2020)
(“NLRB Opinion”). 2 The exhibits attached to Young’s Declaration include: All Alaska Longshore
Contract between ILWU and longshore employers (Exhibit A); the January 22, 2019 Decision by
Alaska Arbitrator Herald C. Ugles (Exhibit B); April 5, 2019 Meeting Minutes of the Joint Port
Labor Relations Committee (Exhibit C); May 13, 2019 Decision by Alaska Arbitrator Herald C.
Ugles (Exhibit D); the June 3, 2019 Decision by Alaska Arbitrator Herald C. Ugles (Exhibit E);
the February 13, 2020 Decision by Coast Arbitrator John Kagel (Exhibit F); the August 1, 2014
Lease agreement between Lash Corporation and Samson (Exhibit G); and the Amendment to Lease
between Matson and Samson (Exhibit H). 3 The Request is unopposed.

Samson also filed a request that the Court take judicial notice of: (1) George Baggen’s Declaration
filed in opposition of ILWU’s Motion to Dismiss (Docket 27), and (2) a copy of the Petition to
Vacate Arbitration Award (Docket 1). 4 It does not appear ILWU opposed Samson’s Request.




1
  Dkts. 40 (ILWU’s Request for Judicial Notice in Support of Motion to Dismiss & Strike); 44
(Samson’s Request for Judicial Notice). At the parties’ request, The Court consolidated this case
with Case No. 3:20-cv-00248-TMB. Dkts. 35 (Plaintiffs’ Unopposed Motion To Consolidate); 36
(Order Granting Motion to Consolidate). ILWU’s Request is also docketed in Case No. 3:20-cv-
00248-TMB (Dkt. 9).
2
  Dkts. 40 at 1–3; Dkt. 40-1 (Young Dec. & Exs. A–H); 40-2 (NLRB Op.).
3
  Dkt. 40-1 at 1–90.
4
  Dkts. 44; 44-1 (Dkt. 27); 44-2 (Dkt. 1).
                                                 1

            Case 3:20-cv-00108-TMB Document 70 Filed 02/12/21 Page 1 of 3
B.     Federal Rule of Evidence 201

Judicial notice is the “court’s acceptance, for purposes of convenience and without requiring a
party’s proof, of a well-known and indisputable fact; the court’s power to accept such a fact.” 5
Under Federal Rule of Evidence (“Rule”) 201, a court “may judicially notice a fact that is not
subject to reasonable dispute because it . . . is generally known within the trial court’s territorial
jurisdiction” or “can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” 6 The court “may take judicial notice on its own[] or . . . must take
judicial notice if a party requests it and the court is supplied with the necessary information.” 7
“The court may take judicial notice at any stage of the proceeding.” 8

Facts contained in public records are considered appropriate subjects of judicial notice, 9 including
the ‘records and reports of administrative bodies’” 10 or press releases. 11 Additionally a court may
take judicial notice of its own records and the records and proceedings of other courts. 12 The
consequences of taking judicial notice are significant. 13 Accordingly, courts should be cautious in
taking judicial notice and to do so only when the matter is “beyond controversy.” 14




5
  Black’s Law Dictionary (10th ed. 2014).
6
  Fed. R. Evid. 201(b); D. Alaska L. R. 7.3(d) (“Requests that the court take judicial notice pursuant
to Federal Rule of Evidence 201 must be made in a separate motion.”).
7
  Fed. R. Evid. 201(c).
8
  Fed. R. Evid. 201(d).
9
  Santa Monica Food Not Bombs v. City of Santa Monica, 450 F.3d 1022, 1025 n.2 (9th Cir. 2006);
Metro. Creditors’ Trust v. Pricewaterhousecoopers, LLP, 463 F. Supp. 2d 1193, 1197 (E.D. Wash.
2006) (noting that the Ninth Circuit has taken a “cautious approach to judicial notice”).
10
   United States v. Richie, 342 F.3d 903, 909 (9th Cir. 2003) (quoting Interstate Nat. Gas Co. v.
S. Cal. Gas Co., 209 F.2d 380, 385 (9th Cir. 1953)).
11
   See In re Homestore.com, Inc., Sec. Litig., 347 F. Supp. 2d 814, 816–17 (C.D. Cal. 2004);
Gerristen v. Warner Bros. Enter. Inc., 112 F. Supp. 3d 1011, 1029 (C.D. Cal. 2015) (“[T]o the
extent the court can take judicial notice of press releases and news articles, it can do so only to
‘indicate what was in the public realm at the time, not whether the contents of those articles were
in fact true.’”) (emphasis in original) (quoting Von Saher v. Norton Simon Museum of Art at
Pasadena, 592 F.3d 954, 960 (9th Cir. 2010)).
12
   United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980); Headwaters Inc. v. U.S. Forest Serv.,
399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in another tribunal are
appropriate for judicial notice.”) (internal quotation marks and citation omitted)); In re
Homestore.com, Inc., Sec. Litig., 347 F. Supp. 2d. at 816 (citing Lee v. City of Los Angeles, 250
F.3d 668, 688–89 (9th Cir. 2001)).
13
   See Rivera v. Philip Morris, Inc., 395 F.3d 1142, 1151 (9th Cir. 2005) (Judicial notice precludes
either party from introducing evidence to disprove that fact.).
14
   Id.; Metro. Creditors’ Trust, 463 F. Supp. 2d at 1197.
                                                  2

          Case 3:20-cv-00108-TMB Document 70 Filed 02/12/21 Page 2 of 3
C.      Analysis

First, ILWU’s Request belonged to the companion case and primarily seeks judicial notice of
documents filed in the present case. 15 Thus, following consolidation of the cases, insofar as ILWU
ask the Court to take judicial notice of declarations and exhibits appearing at Docket 13, this
request is DENIED without prejudice. However, it does not appear the NLRB Opinion,
International Longshore and Warehouse Union, et al. v. National Labor Relations Board, et al.,
Nos. 19-70297, 19-70604, 19-71471, 978 F.3d 625, 2020 WL 6054622 (9th Cir. Oct. 14, 2020),
has been docketed. 16 Since, it is appropriate for the Court to take judicial notice of materials and
decisions from other courts and tribunals, the Court GRANTS in part ILWU’s Request to Take
Judicial Notice of the NLRB Opinion. 17 Accordingly, ILWU’s Request for Judicial Notice at
Docket 38 is GRANTED in part and DENIED in part.

Second, Samson filed a request that the Court take judicial notice of George Baggen’s Declaration
filed in opposition of ILWU’s Motion to Dismiss, filed at Docket 27, and of the Petition to Vacate
Arbitration Award, filed at Docket 1. 18 The Court notes that declarations are not facts contained
in the public record or beyond controversy and are not properly the subject of judicial notice. 19
Additionally, it is unclear why Samson seeks judicial notice of Dockets 1 and 27, given that the
cases have been consolidated. Although a court may take judicial notice of its own docket, 20 the
Court sees no reasons to do so in this instance, as the entire record of both cases—Case No. 3:20-
cv-00248-TMB and Case No. 3:20-cv-00108-TMB—is available for the Court’s review.
Accordingly, Samson’s Request for Judicial Notice at Docket 44 is DENIED without prejudice.

D.      Conclusion

For the foregoing reasons, the Court GRANTS in part and DENIES in part without prejudice
ILWU’s Request for Judicial Notice at Docket 40 and DENIES without prejudice Samson’s
Request for Judicial Notice at Docket 44.


Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: February 12, 2021.


15
   See Dkts. 13 (Young Decl.); 13-1–13-8 (Exs.).
16
   See Dkts. 40-2 (NLRB Op.).
17
   See Headwaters Inc., 399 F.3d at 1051 n.3; Richie, 342 F.3d at 909.
18
   Dkts. 44; 44-1; 44-2.
19
   See Harris v. County of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012) (taking judicial notice
of declarations and attached exhibits on file in federal court in litigation as matters of public
record); Gerristen, 112 F. Supp. 3d at 2021 (“Courts regularly decline to consider declarations and
exhibits submitted in support of or opposition to a motion to dismiss . . . if they constitute evidence
not referenced in the complaint or not a proper subject of judicial notice.”).
20
   Robinson v. Heritage Elem. Sch., No. CV–09–0541–PHX–LOA, 2010 WL 1511663, at *3 (D.
Ariz. Apr. 15, 2010) (“It is an ‘established rule’ that a ‘federal district court can take judicial notice
of its own records[.]’”) (quoting Chandler v. United States, 378 F.2d 906, 909 (9th Cir. 1967)).
                                                    3

          Case 3:20-cv-00108-TMB Document 70 Filed 02/12/21 Page 3 of 3
